DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed on 11/22/2021 is acknowledged and entered by the Examiner. Claims 1 and 12 have been amended. Claims 10 and 21 have been canceled. Claims 1-9, 11-20, and 22 are currently pending in the instant application.  
The rejection of claims 1-22 under 35 U.S.C. 112, second paragraph, as being indefinite is withdrawn in view of Applicant’s amendment.
Examiner’s Statement of Reason for Allowance
Claims 1-9, 11-20, and 22 are allowed over the prior art of record. 
	The following is an examiner’s statement of reasons for allowance: the claims, filed on 11/22/2021, have been carefully reviewed and searched. Currently, there is no prior art alone or in combination that teaches or fairly suggest a polymer composition or a force sensor having an electrical resistance of the composition changing immediately and only around the point of exertion of pressure on the composition, the change in resistance being anisotropic and in accordance with the pressure .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHANH TUAN NGUYEN whose telephone number is (571)272-8082. The examiner can normally be reached M-F 9:00 AM to 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KHANH T NGUYEN/Primary Examiner, Art Unit 1761